                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF IDAHO




SHANIZ WEST, an individual,                               Case No.: 1:16-cv-00359-REB

        Plaintiff,                                        MEMORANDUM DECISION AND
                                                          ORDER RE:
        vs.
                                                          DEFENDANTS’ MOTION TO STAY
CITY OF CALDWELL; CITY OF CALDWELL
POLICE DEPARTMENT; FORMER CHIEF                           (Docket No. 55)
CHRIS ALLGOOD in his official and individual
capacity; SERGEANT DOUG WINFIELD in his                   PLAINTIFF’S MOTION TO RETAIN
official and individual capacity; LIEUTENANT              JURISDICTION AND CERTIFY
ALAN SEEVERS in his official and individual               DEFENDANTS’ APPEAL AS
capacity; OFFICER MATTHEW RICHARDSON                      FRIVOLOUS
in his official and individual capacity in his official
and individual capacity; and DOES I-X,                    (Docket No. 57)

        Defendants.



        Now pending before the Court are (1) Defendants’ Motion to Stay (Docket No. 55), and

(2) Plaintiff’s Motion to Retain Jurisdiction and Certify Defendants’ Appeal as Frivolous

(Docket No. 57). Having carefully considered the record and otherwise being fully advised, the

Court enters the following Memorandum Decision and Order:

                                        I. BACKGROUND

A.      Factual Background

        Plaintiff Shaniz West alleges that Defendants violated her Fourth Amendment rights to be

free from unreasonable search and seizure. Plaintiff’s claims arise from the August 11, 2014

search of the house she was living in (the “Residence”) for wanted felon Fabian Salinas. That

MEMORANDUM DECISION AND ORDER - 1
day, police officers responded to a 911 call from Plaintiff’s grandmother, requesting assistance at

the Residence because Mr. Salinas was inside, on drugs, and threatening Plaintiff with a BB gun.

After arriving at the Residence, police officers knocked on the door and called out for Mr.

Salinas or Plaintiff but received no response.

       Plaintiff had left the Residence earlier to register her son for elementary school. When

she returned, a short time after the police officers had arrived, Plaintiff approached the police

officers from the sidewalk. Plaintiff told the officers that Mr. Salinas had been there earlier to

retrieve his belongings, that she told him to leave, and that she was unsure whether he was still

inside. The officers believing that Plaintiff may not have been telling the truth about Mr.

Salinas’s location. Detective Matthew Richardson told her that if Mr. Salinas was inside the

Residence and she did not tell officers that fact, then she could be in trouble for harboring a

felon. Plaintiff then said that Mr. Salinas was in the Residence and gave the police a key and

permission to enter the Residence.

       After Plaintiff left the scene, a police SWAT Team (consisting of 18 officers) arrived,

which include an armored vehicle that was then parked in front of the Residence. The SWAT

Team made loudspeaker announcements telling Mr. Salinas to come out of the Residence, but he

did not come out. The SWAT Team then used a shotgun to shoot tear gas canisters through

windows and the garage door. The SWAT Team waited approximately 1 ½ hours for the tear

gas to spread throughout the Residence, continuing to call on Mr. Salinas to exit the Residence.

Mr. Salinas did not come out. The SWAT Team then attempted to enter the Residence, using the

key obtained from Plaintiff to unlock the front door and the deadbolt; however, the front door

was chained shut. The entry team then moved to the back door where the glass was already

removed from the tear gas cannister that had been shot through the door. A SWAT team

member made entry by reaching an arm through the broken glass and unlocking the back door.

MEMORANDUM DECISION AND ORDER - 2
         After entering the Residence, the entry team “held” and again called out for Mr. Salinas.

There was no response. The entry team moved further into the Residence, held again, and called

out for Mr. Salinas again. Eventually, the entry team searched the entire house, but Mr. Salinas

was never located. Apparently, he had left the Residence earlier that day.

       When Plaintiff was permitted to re-enter her Residence, she claims that she found it

destroyed. According to Plaintiff, her and her children’s personal belongings were saturated

with tear gas, debris from the walls and ceilings littered the Residence, and broken glass was

everywhere. Plaintiff and her children were not able to re-occupy the Residence until two

months later. The City of Caldwell paid for Plaintiff and her children to live in a hotel for three

weeks and paid Plaintiff $900.00 for damage to her personal property.

       In this lawsuit, Plaintiff brings three claims against Defendants City of Caldwell and the

Caldwell Police Department (collectively the “Caldwell City Defendants”), Chris Allgood (the

Chief of the Caldwell Police Department), Doug Winfield (the Caldwell Police SWAT Team

Leader), Alan Seevers (the SWAT Team Commander), Detective Richardson, and unnamed

officers from the Caldwell Police Department involved in the August 11, 2014 raid at the

Residence: (1) Unreasonable Search (against all Defendants); (2) Unreasonable Seizure (against

all Defendants); and (3) Conversion (against only the non-Caldwell City Defendants).

B.     Procedural Background

       On April 10, 2017, Plaintiff moved for summary judgment. Defendants opposed

Plaintiff’s summary judgment efforts on May 1, 2017 and moved separately for summary

judgment against Plaintiff. Following oral argument, the Court (1) denied Plaintiff’s Motion for

Summary Judgment and (2) granted, in part, and denied, in part, Defendants’ Motion for

Summary Judgment. See generally 3/28/18 MDO (Docket No. 48). Relevant here, as to the

latter disposition, the Court concluded that qualified immunity neither applied to Detective

MEMORANDUM DECISION AND ORDER - 3
Richardson (on the issue of whether Plaintiff’s consent was voluntary or coerced) nor to SWAT

Team Commander Seevers and SWAT Team Leader Winfield (at least to the extent their

conduct was premised upon the development and execution of the tactical plan used to extract

Mr. Salinas from the Residence). See id. at pp. 23-25, 30-31 (citing Davis v. United States, 854

F.3d 594, 601 (9th Cir. 2017) (holding officers are not entitled to qualified immunity as matter of

law where genuine issues of material fact exist regarding whether seizure was reasonable);

McCloskey v. Courtnier, 2012 WL 646219, *3 (N.D. Cal. 2012) (“[B]ecause the facts relevant to

the issue of qualified immunity are inextricably intertwined with the disputed facts relevant to

the issue of excessive force, defendants are not entitled to summary adjudication on the issue of

qualified immunity.”)).1

       On April 17, 2018, Defendants (Detective Richardson, SWAT Team Commander

Seevers and SWAT Team Leader Winfield only) filed a Notice of Appeal, appealing “the

Court’s Memorandum Decision and Order denying [their] Motion for Summary Judgment for

Qualified Immunity . . . .” Not. of Appeal (Docket No. 50). Thereafter, Defendants’ counsel

asked the court whether a stay would be entered given Defendants’ appeal.

       A status conference was held on April 24, 2018, during which Defendants’ counsel

argued that a stay should be entered under applicable law. Plaintiff’s counsel disagreed, arguing

that the Court’s denial of these individual Defendants’ Motion for Summary Judgment on

qualified immunity grounds was based on questions of fact and, therefore, Defendants’ appeal is

inappropriate and a stay should not be entered.


       1
          The Court granted Defendants’ Cross Motion for Summary Judgment in the following
respects: (1) Plaintiff’s claims against the Caldwell Police Department and the individual
defendants in their official capacity were dismissed; (2) as to SWAT Team Commander Seevers
and SWAT Team Leader Winfield, qualified immunity applied to the extent their conduct was
premised upon Plaintiff’s allegedly coerced consent; (3) qualified immunity applied to Chief
Allgood; and (4) Plaintiff’s Monell claims against the City of Caldwell were dismissed. See
3/28/18 MDO, pp. 20-31 (Docket No. 48).
MEMORANDUM DECISION AND ORDER - 4
       The Court requested additional briefing on the issue and Defendants filed a formal

Motion to Stay the action. See Mot. to Stay (Docket No. 55). Plaintiff opposed Defendants’

request, arguing that the appeal is frivolous, while separately filing a Motion to Retain

Jurisdiction and Certify Defendants’ Appeal as Frivolous. See Mot. to Retain Juris & Cert.

Appeal as Friv. (Docket No. 57). These Motions are addressed and resolved in this Decision.

                                         II. DISCUSSION

A.     Legal Standards

       A.      Motion to Stay

       The filing of an interlocutory appeal of a court’s denial of qualified immunity

automatically divests the district court of jurisdiction to proceed with trial on the issues involved

in the appeal. See City of L.A. Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 886 (9th

Cir. 2001); see also Mitchell v. Forsyth, 472 U.S. 511, 530 (1985) (holding that denials of

qualified immunity can be appealable). This is so because “[q]ualified immunity is immunity

from suit, not just a defense to liability.” Knox v. Sw. Airlines, 124 F.3d 1103, 1106 (9th Cir.

1997). The immunity “is effectively lost if a case is erroneously permitted to go to trial.”

Mitchell, 472 U.S. at 526. A subsequent appeal from final judgment does not provide effective

review. See id. at 526-27.

       “District courts have inherent authority to stay proceedings before them.” Rohan ex rel.

Gates v. Woodford, 334 F.3d 803, 817 (9th Cir. 2003). The power to stay is “incidental to the

power inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel and for litigants.” Landis v. North Am. Co., 299 U.S.

248, 254 (1936). This power also comes from “the power of every court to manage the cases on

its docket and to ensure a fair and efficient adjudication of the matter at hand.” Rivers v. Walt

Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997) (citing Gold v. Johns-Manville Sales

MEMORANDUM DECISION AND ORDER - 5
Corp., 723 F.2d 1068, 1077 (3d Cir. 1983)). The decision whether to stay a civil action is left to

the sound discretion of the district court. Rohan, 334 F.3d at 817.

       In deciding whether to stay a pending proceeding, a court should weigh all relevant

“competing interests.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (internal

quotation marks omitted). “Among those competing interests are the possible damage which

may result from the granting of a stay, the hardship or inequity which a party may suffer in being

required to go forward, and the orderly course of justice measured in terms of the simplifying or

complicating of issues, proof, and questions of law which would be expected to result from a

stay.” Id. (quoting CMAX Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).

       B.      Motion to Certify Appeal as Frivolous

       Even though an appeal of an order denying qualified immunity “normally divests the

district court of jurisdiction to proceed with trial” under the Ninth Circuit’s decision in Chuman

v. Wright, 960 F.2d 104, 105 (9th Cir. 1992), a district court “may certify the appeal as frivolous

and may then proceed with trial[.]” Padgett v. Wright, 587 F.3d 983, 985 (9th Cir. 2009) (citing

Mitchell, 472 U.S. at 530). If deemed frivolous, district court “may certify, in writing, that

defendants have forfeited their right to pretrial appeal, and may proceed with trial.” Chuman,

960 F.2d at 105. If a district court certifies an appeal as frivolous, the defendant may then apply

to the Ninth Circuit for a discretionary stay. See id. at 105 n.1.

       “‘An appeal is frivolous if the results are obvious, or the arguments of error are wholly

without merit.’” In re George, 322 F.3d 586, 591 (9th Cir. 2003) (quoting Maisano v. United

States, 908 F.2d 408, 411 (9th Cir. 1990)). An appeal that is wholly without merit is one that is

“‘so baseless that it does not invoke appellate jurisdiction,’ such as when ‘the disposition is so

plainly correct that nothing can be said on the other side.’” Schering Corp. v. First DataBank

Inc., 2007 WL 1747115, *3 (N.D. Cal. 2007) (quoting Apostol v. Gallion, 870 F.2d 1335, 1339

MEMORANDUM DECISION AND ORDER - 6
(7th Cir. 1989)). However, “[t]he power [to certify an appeal as frivolous] must be used with

restraint.” Apostol, 870 F.2d at 1339. Absent such written certification, the district court is

automatically divested of jurisdiction to proceed with trial. See Chuman, 960 F.2d at 105.

B.     Defendants’ Appeal is Not Frivolous

       Importantly, appellate jurisdiction does not extend to all denials of qualified immunity on

summary judgment – for example, such jurisdiction does not exist to decide whether there is a

genuine issue of material fact. See Ames v. King Cty., 846 F.3d 340, 347 (9th Cir. 2017) (“Where

the district court has determined the parties’ evidence presents genuine issues of material fact,

such determinations are not reviewable on interlocutory appeal.”). The parties’ arguments and

at-issue Motions sit upon this fulcrum.

       Plaintiff contends that the Court’s denial of qualified immunity on summary judgment (at

least with respect to Detective Richardson, SWAT Team Commander Seevers and SWAT Team

Leader Winfield) was based solely on issues of fact and, thus, unappealable. See, e.g., 4/26/18

Ltr. from Fisher to Castleton, Attached as Ex. A to Mot. to Stay (Docket No. 55, Att. 2) (“Judge

Bush denied your clients’ summary judgment motion because of questions of fact, not because

the law is unsettled. Judge Bush expressly noted, based on existing case law, that the facts that

you argued in support of your claims of qualified immunity are inextricably intertwined with the

merits of the case.”). Defendants disagree, arguing that their appeal is more nuanced in that it

challenges the Court’s application of the law on qualified immunity. See, e.g., Opp. to Mot. to

Retain Juris & Cert. Appeal as Friv., p. 3 (Docket No. 62) (“Here, the District Court denied

qualified immunity for Officer Richardson, Lieutenant Seevers, and Sergeant Winfield based on

an incorrect analysis of qualified immunity. The District Court did not follow the proper

qualified immunity analysis as repeatedly set out by the Supreme Court and applied by the Ninth




MEMORANDUM DECISION AND ORDER - 7
Circuit. Specifically, the District Court defined the clearly established law at an impermissible

level of generality.”).

        The Court’s decision speaks for itself, but for these purposes the Court is persuaded that

Defendants’ appeal arguably embraces more than the factual issues orbiting Plaintiff’s claims.

And, to be clear, the existence of genuine issues of material fact that may have precluded entry

of summary judgment on qualified immunity does not ipso facto end an appeal before it begins.

See Ames, 846 F.3d at 347 (“However, we may adjudicate ‘legal’ interlocutory appeals; that is,

we may properly review a denial of qualified immunity there a defendant argues . . . that the

facts, even when considered in the light most favorable to the plaintiff, show no violation of a

constitutional right, or no violation of a right that is clearly established in law.”). Rather, even

accepting the district court’s determination that there is a genuine dispute of fact as to whether a

constitutional right was violated, appellate courts may still consider whether such a violated

constitutional right (informed by taking the disputed facts in the light most favorable to the party

asserting injury) was clearly established at the time of the incident such that a reasonable officer

would have understood his conduct to be unlawful in that situation – highlighting the qualified

immunity defense’s two-pronged approach. See, e.g., A.K.H. v. City of Tustin, 837 F.3d 1005,

1010 (9th Cir. 2016) (“A defendant who appeals a denial of qualified immunity on the ground

that his conduct did not violate the Fourth Amendment and, in any event, did not violate clearly

established law has raised legal issues that may be properly heard in an interlocutory appeal.”)

(emphasis added). It is on this separate point that Defendants’ appeal turns.

        Hence, it is not appropriate to certify the Defendants’ appeal as frivolous. Although the

Court’s prior ruling does not adopt the Defendants’ characterization and substance of the

constitutional arguments underlying their qualified immunity claim, that disagreement does not

meet the demanding standard for certifying an appeal as frivolous, namely that the appeal “be ‘so

MEMORANDUM DECISION AND ORDER - 8
baseless that it does not invoke appellate jurisdiction,’ such as when ‘the disposition is so plainly

correct that nothing case be said on the other side.’” Schering Corp., 2007 WL 1747115 at *3

(quoting Apostol, 870 F.2d at 1339). Therefore, Plaintiff’s Motion to Retain Jurisdiction and

Certify Defendants’ Appeal as Frivolous (Docket No. 57) is denied, the practical effect of which

automatically stays the instant action.2

                                           III. ORDER

       Based on the foregoing, IT IS HEREBY ORDERED that:

       1.      Plaintiff’s Motion to Retain Jurisdiction and Certify Defendants’ Appeal as

Frivolous (Docket No. 57) is DENIED; and

       2.      Defendants’ Motion to Stay (Docket No. 55) is GRANTED.

       Defendants’ counsel shall contact Deputy Clerk Lynette Case at (208) 334-9023 to

schedule a status conference within 10 days of the resolution of Defendants’ appeal.



                                                      DATED: January 22, 2019

                                                      _________________________
                                                      Ronald E. Bush
                                                      Chief U.S. Magistrate Judge




       2
         To leave no doubt, however, and to ensure that the instant action is indeed stayed, the
Court will contemporaneously grant Defendants’ Motion to Stay (Docket No. 55).
MEMORANDUM DECISION AND ORDER - 9
